            Case 1:21-cv-01382-ADC Document 1 Filed 06/03/21 Page 1 of 15


                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

CONSTRUCTION WORKERS’ TRUST FUND,               *
  by its Trustee, Julio Palomo
7130 Columbia Gateway Drive, Suite A            *
Columbia, Maryland 21044
                                     *
LABORERS’ DISTRICT COUNCIL TRAINING
  FUND FOR BALTIMORE AND VICINITY,   *
  by its Trustee, Julio Palomo
7130 Columbia Gateway Drive, Suite A *
Columbia, Maryland 21044
                                     *
BALTIMORE/WASHINGTON LABORERS’
  DISTRICT COUNCIL                   *
11951 Freedom Drive, Suite 310
Reston, Virginia 20190               *

MID-ATLANTIC LABORERS’                          *   Civil Action No. _______________
  POLITICAL LEAGUE
11951 Freedom Drive, Suite 310                  *
Reston, Virginia 20190
                                                *
LABORERS’ & EMPLOYER COOPERATION
  & EDUCATION TRUST                             *
905 16th Street, NW
Washington, D.C. 20006                          *

LABORERS’ BENEFIT FUNDS                         *
10440 Little Patuxent Parkway
Columbia, Maryland 21044                        *

        Plaintiffs                              *

vs.                                             *

LORENZO CONSTRUCTION COMPANY, LLC *
2411 Crofton Lane, Suite 9
Crofton, Maryland 21114           *

SERVE ON: Resident Agent                        *
David J. Polashuk
400 Redland Court, Suite 110                    *
Owings Mills, Maryland 21117
                                                *
        Defendant
*       *        *       *          *   *   *   *   *     *      *     *      *

8872642.1 01279/054456 06/03/2021
           Case 1:21-cv-01382-ADC Document 1 Filed 06/03/21 Page 2 of 15



                                           COMPLAINT

                                         INTRODUCTION

                 1.        This is an action to: (a) enforce the terms of a collective bargaining

agreement, (b) collect delinquent employer contributions under the Employee Retirement

Income Security Act (“ERISA”), 29 U.S.C. § 1001 et sec,., (c) recover diverted employee wage

deductions under the Maryland Wage Payment and Collection Law (“MWPCL” ), Md. Code,

Lab. & Employ. Art., Sec. 3-501, et seq., and (d) enjoin future violations of the collective

bargaining agreement, ERISA and MWPCL.

                                          JURISDICTION

                  2.       This Court has subject matter jurisdiction of Counts I and II pursuant to

Sections 502 and 515 of ERISA, 29 U.S.C. §§ 1132 and 1145, and subject matter jurisdiction of

Counts III-V pursuant to Section 301(a) of the Labor-Management Relations Act (“LMRA”), 29

U.S.C. § 185(a).

                  3.       This Court has supplemental jurisdiction over Counts VI and VII, which

assert matters so related to the claims over which the court has original jurisdiction that they

form part of the same case or controversy. 28 U.S.C. § 1367.

                                             PARTIES

                   4.     Plaintiff Construction Workers’ Trust Fund (“CWTF”) is an employee

welfare benefit plan within the meaning of Section 3(1) of ERISA, 29 U.S.C. §§ 1002(1), and

was established and is maintained by employers in an industry or activity affecting commerce

and by an employee organization representing employees in an industry or activity affecting

commerce, within the meaning of Section 4(a) of ERISA, 29 U.S.C. § 1003(a). Julio Palomo is

a duly appointed and authorized Trustee of the CWTF, a fiduciary within the meaning of



                                                   2
8872642.1 01279/054456 06/03/2021
           Case 1:21-cv-01382-ADC Document 1 Filed 06/03/21 Page 3 of 15




Section 3(21)(A) of ERISA, 29 U.S.C. §1002(21)(A), and a member of the joint board of

trustees of the CWTF, which joint board of trustees is the plan sponsor of the CWTF within the

meaning of Section 3(16)(B)(iii) of ERISA, 29 U.S.C. § 1002(16)(B)(iii).

                  5.      Plaintiff Laborers’ District Council Training Fund for Baltimore and

Vicinity (“Training Fund”) is an employee welfare benefit plan within the meaning of

Section 3(1) of ERISA, 29 U.S.C. §§ 1002(1), and was established and is maintained by

employers in an industry or activity affecting commerce and by an employee organization

representing employees in an industry or activity affecting commerce, within the meaning of

Section 4(a) of ERISA, 29 U.S.C. § 1003(a).            Julio Palomo is a duly appointed and

authorized Trustee of the Training Fund, a fiduciary within the meaning of Section 3(21)(A)

of ERISA, 29 U.S.C. § 1002(21)(A), and a member of the joint board of trustees of the

Training Fund, which joint board of trustees is the plan sponsor of the Training Fund within

the meaning of Section 3(16)(B)(iii) of ERISA, 29 U.S.C. § 1002(16)(B)(iii).

                  6.      Plaintiff Baltimore/Washington Laborers’ District Council (“Union”) is

an unincorporated labor organization, as defined in Section 2(5) of the LMRA, 29 U.S.C. §

152(5), which represents employees in an industry affecting commerce within the meaning of

Sections 2(7) and 301(a) of the LMRA, 29 U.S.C. §§ 152(7), 185(a). Further, plaintiff Union is

an employee organization, as defined in Section 3(4) of ERISA, 29 U.S.C. §1002(4), and

represents employees in an industry affecting commerce as defined in Section 3(12) of ERISA,

29 U.S.C. §1002(12).

                  7.      Plaintiff Mid-Atlantic Laborers’ Political League (“LPL”) is an

unincorporated political action committee.



                                                 3
8872642.1 01279/054456 06/03/2021
           Case 1:21-cv-01382-ADC Document 1 Filed 06/03/21 Page 4 of 15




                  8.      Plaintiff Laborers’ & Employer Cooperation and Education Trust

(“LECET”) is a management-labor association as defined by the Labor Management

Cooperation Act of 1978, as amended, 29 U.S.C. § 175(a), pursuant to Section 302(c)(9) of the

LMRA, 29 U.S.C. § 186(c)(9).

                  9.      Laborers’ Benefit Funds is the authorized and appointed local agent for

collections for the CWTF, Training Fund, Union, LPL, and LECET (collectively, the “Funds”).

                  10.     Defendant, Lorenzo Construction Company, LLC (“Lorenzo”) is a

corporation that employs members of the Union to work on various projects in the mid-Atlantic

area, including within this judicial district.

                          COLLECTIVE BARGAINING AGREEMENT

                 11.      At all times relevant to this action, Lorenzo was a signatory and subject to

a collective bargaining agreement (“CBA”) with the Union. The CBA provides for the rates of

pay, wages, hours of employment, and other conditions of employment for Lorenzo’s employees

covered by said CBA. The CBA specifically provides for the payment, by Lorenzo, to the trusts

maintained on behalf of the CWTF, Training Fund, and LECET of specified sums of money for

each hour worked by each of Lorenzo’s employees covered by said CBA.

                  12.     The CBA also provides for certain authorized deductions from the wages

of Lorenzo’s employees. Specifically, union dues are to be deducted from employees’ wages

and remitted to the Union and LPL remittances are to be deducted from employees’ wages and

remitted to the LPL.

                 13.      The CBA further provides that Lorenzo is bound by the terms of the trust

funds listed in the CBA. Each trust fund is governed by an agreement and declaration of trust



                                                   4
8872642.1 01279/054456 06/03/2021
           Case 1:21-cv-01382-ADC Document 1 Filed 06/03/21 Page 5 of 15




(“Trust Agreements”). The Trust Agreements give the trustees the power to establish procedures

for the collection of delinquent contributions. In accordance with the Trust Agreements, the

trustees adopted Delinquency Procedures under which payments to the Funds are to be made by

the 20th day of each month following the month in which the hours were worked, and such

payments are to be accompanied by a remittance report showing the hours worked by each

covered employee, the gross wages for such employees and the amounts owed to each Fund. The

Laborers’ Benefit Funds is the appointed local agent delegated authority to enforce the Funds’

Delinquency Procedures.
                                    ERISA SECTION 502((g)

                 14.      Section 502(g) of ERISA, 29 U.S.C. §1132(g), requires the court to

award liquidated damages of up to twenty percent (20%) as provided under the terms of an

agreement, in addition to the amount of unpaid contributions, interest, reasonable attorneys’ fees

and costs when judgment is entered in favor of an employee benefit plan for unpaid

contributions. Under the Laborers’ Benefit Funds Delinquency Procedures, interest at the rate of

eighteen percent (18%) per annum applies to delinquent contributions to the CWTF and Training

Fund, and liquidated damages in the amount of twenty percent (20%) is assessed on the principal

amount of such delinquent contributions payments.

                 MARYLAND WAGE PAYMENT AND COLLECTION LAW

                 15.      Section 3-507.2 of the MWCPL, Md. Code, Lab. & Empl. Art., § 3-

507.2, provides that if an employer fails to properly pay or deduct wages, an action may be

brought against the employer, and the court may award an amount up to three times the amount

owed, and attorneys’ fees and costs.




                                                5
8872642.1 01279/054456 06/03/2021
           Case 1:21-cv-01382-ADC Document 1 Filed 06/03/21 Page 6 of 15



                                           Count One
                        ERISA Section 515 Claim of CWTF Against Lorenzo

                 16.      Plaintiffs hereby incorporate each and every allegation set forth in

paragraphs 1-15.

                 17.      Lorenzo has failed and refused to file timely reports and pay the required

employee fringe benefit contributions due and owing to the CWTF for hours worked by

Lorenzo’s employees for the months of October 2020 through April 2021. As a result, Lorenzo

owes contributions in the amount of $104,662.13, liquidated damages in the amount of $6,206.47

and interest, through June 1, 2021, in the amount of $20,932.42 for those months.

                 18.      In addition, Lorenzo owes $1,209.26 in liquidated damages, and interest

through February 12, 2021, of $3,405.72 for late-paid contributions for hours worked in August

2020.

                 19.      Lorenzo also owes $2,084.38 in liquidated damages, and interest through

March 22, 2021, of $5,525.04 for late-paid contributions for hours worked in September 2020.

                  20.     Based on the failure of Lorenzo to pay employee fringe benefit

contributions in a timely manner for prior months, the CWTF believes that Lorenzo will

continue to fail to pay employee fringe benefit contributions in a timely manner for future

months.
      WHEREFORE, the CWTF prays:

                          a.        That this Court order Lorenzo to make all of its wage and business

records available to the CWTF’s auditors or other authorized representatives in order to

determine the exact amount owed for October 2020 through April 2021, and any periods

subsequent to the filing of this complaint and prior to the entry of judgment;




                                                      6
8872642.1 01279/054456 06/03/2021
           Case 1:21-cv-01382-ADC Document 1 Filed 06/03/21 Page 7 of 15




                          b.        That judgment be entered against Lorenzo in the amount of

$144,025.43 which includes $104,662.14 in unpaid contributions for the months of October

2020 through April 2021, liquidated damages in the amount of $6,206.47 and interest owed,

through June 1, 2021, in the amount of $20,932.42 for those months; liquidated damages of

$1,209.26 and interest, through February 12, 2021, of $3,405.72 for late-paid August 2020

contributions; and liquidated damages of $2,084.38 and interest, through March 22, 2021, of

$5,525.04 for late-paid September 2020 contributions;

                          c.        That judgment be entered against Lorenzo in the amount of all

unpaid contributions that accrue subsequent to the filing date of this complaint and prior to entry

of judgment, together with applicable interest at the rate of eighteen percent (18%) per annum

and liquidated damages in the amount of twenty percent (20%) of the principal amount of such

contributions;

                          d.        That the CWTF be afforded post-judgment interest, reasonable

attorneys’ fees and its costs;

                          e.        That Lorenzo be ordered to comply with the terms of the CBA and

the Funds’ Delinquency Procedures regarding filing of the remittance reports and payment of

contributions in the future; and;

                          f.        That such other relief be granted as this Court deems just and

proper.

                                        Count Two
                  ERISA Section 515 Claim of Training Fund Against Lorenzo

                 21.      Plaintiffs hereby incorporate each and every allegation set forth in

paragraphs 1-20.



                                                     7
8872642.1 01279/054456 06/03/2021
           Case 1:21-cv-01382-ADC Document 1 Filed 06/03/21 Page 8 of 15




                  22.     Lorenzo has failed and refused to file timely reports and pay the required

employee fringe benefit contributions due and owing to the Training Fund for hours worked by

Lorenzo’s employees for the months of October 2020 through April 2021. As a result, Lorenzo

owes contributions in the amount of $18,292.01, liquidated damages in the amount of $1,105.32

and interest, through June 1, 2021, in the amount of $3,658.39 for those months.

                  23.     In addition, Lorenzo owes $199.79 in liquidated damages and interest,

through February 12, 2021, of $562.69 for late-paid contributions for hours worked in August

2020.

                  24.      Lorenzo also owes $344.38 in liquidated damages and interest, through

March 22, 2021, of $912.84 for late-paid contributions for hours worked in September 2020.

                  25.     Based on the failure of Lorenzo to pay employee fringe benefit

   contributions in a timely manner for the prior months, the Training Fund believes that

   Lorenzo will continue to fail to pay employee fringe benefit contributions in a timely manner

   for future months.

                  WHEREFORE, the Training Fund prays:

                           a.       That this Court order Lorenzo to make all of its wage and business

records available to the Training Fund’s auditors or other authorized representatives in order to

determine the exact amount owed for October 2020 through April 2021, and any periods

subsequent to the filing of this complaint and prior to the entry of judgment;

                           b.       That judgment be entered against Lorenzo in an amount of

$25,075.42, which includes $18,292.01 in unpaid contributions for the months of October 2020

through April 2021, liquidated damages in the amount of $1,105.32, and interest owed through



                                                      8
8872642.1 01279/054456 06/03/2021
           Case 1:21-cv-01382-ADC Document 1 Filed 06/03/21 Page 9 of 15




June 1, 2021, in the amount of $3,658.39 for those months; liquidated damages of $199.79 and

interest, through February 12, 2021, of $562.69 for late-paid August 2020 contributions; and

liquidated damages of $344.38 and interest, through March 22, 2021, of $912.84 for late-paid

September 2020 contributions;

                           c.       That judgment be entered against Lorenzo in the amount of all

unpaid contributions that accrue subsequent to the filing date of this complaint and prior to entry

of judgment, together with interest at the rate of eighteen percent (18%) per annum, and

liquidated damages in the amount of twenty percent (20%) of the principal amount of such

contributions;

                           d.       That the Training Fund be afforded post-judgment interest,

reasonable attorneys’ fees and its costs;

                           e.       That Lorenzo be ordered to comply with the terms of the CBA and

the Funds’ Delinquency Procedures regarding filing of the remittance reports and payment of

contributions in the future; and


                           f.       That such other relief be granted as this Court deems just and

proper.

                                     Count Three
             Union’s Claim Against Lorenzo for Breach of CBA (Union Dues)

                 26.      Plaintiffs hereby incorporate each and every allegation set forth in

paragraphs 1-25.

                  27.     Lorenzo has failed and refused to file timely reports and remit the

required wage deductions due and owing to the Union for hours worked by Lorenzo’s



                                                     9
8872642.1 01279/054456 06/03/2021
          Case 1:21-cv-01382-ADC Document 1 Filed 06/03/21 Page 10 of 15




employees for the months of October 2020 through April 2021, and owes wage deductions in

the amount of $48,251.63 for those months.

                  28.     Based on the failure of Lorenzo to remit the required wage deductions in

a timely manner for prior months, the Union believes that Lorenzo will continue to fail to remit

the required wage deductions in a timely manner for future months.

          WHEREFORE, the Union prays:

                          a.        That this Court order Lorenzo to make all of its wage and business

records available to the Union’s auditors or other authorized representatives in order to

determine the exact amount owed for October 2020 through April 2021, and any periods

subsequent to the filing of this complaint and prior to the entry of judgment;

                          b.        That judgment be entered against Lorenzo in an amount equal to

$48,251.63 for un-remitted wage deductions owed for the months of October 2020 through

April 2021;

                          c.        That judgment be entered against Lorenzo in the amount of all un-

remitted wage deductions that accrue subsequent to the filing date of this complaint and prior to

entry of judgment;

                          d.        That the Union be awarded reasonable attorneys’ fees and its costs;

                          e.        That Lorenzo be ordered to comply with the terms of the CBA and

the Funds’ Delinquency Procedures regarding filing of the remittance reports and remittance of

wage deductions in the future; and

                          f.        That such other relief be granted as this Court deems just and

proper.



                                                      10
8872642.1 01279/054456 06/03/2021
          Case 1:21-cv-01382-ADC Document 1 Filed 06/03/21 Page 11 of 15



                                         Count Four
                        LPL’s Claim Against Lorenzo for Breach of CBA

                 29.      Plaintiffs hereby incorporate each and every allegation set forth in

paragraphs 1-28.

                  30.     Lorenzo has failed and refused to file reports and to remit the required

wage deductions due and owing to the LPL for hours worked by Lorenzo’s employees for the

months of October 2020 through April 2021, and owes wage deductions in the amount of

$2,396.89.

                  31.     Based on the failure of Lorenzo to remit the required wage deductions in

a timely manner for prior months, the LPL believes that Lorenzo will continue to fail to remit

the required wage deductions in a timely manner for future months.

         WHEREFORE, the LPL prays:

                           a.       That this Court order Lorenzo to make all of its wage and business

records available to the LPL’s auditors or other authorized representatives in order to determine

the exact amount owed for October 2020 through April 2021, and any periods subsequent to the

filing of this complaint and prior to the entry of judgment;

                           b.       That judgment be entered against Lorenzo in the amount of

$2,396.89 representing un-remitted wage deductions owed for the months of October 2020

through April 2021;

                           c.       That judgment be entered against Lorenzo in the amount of all un-

remitted wage deductions that accrue subsequent to the filing date of this complaint and prior to

entry of judgment;

                           d.       That the LPL be awarded reasonable attorneys’ fees and its costs;



                                                      11
8872642.1 01279/054456 06/03/2021
          Case 1:21-cv-01382-ADC Document 1 Filed 06/03/21 Page 12 of 15




                           e.       That Lorenzo be ordered to comply with the terms of the CBA and

the Fund’s Delinquency Procedures regarding filing of the remittance reports and remittance of

wage deductions in the future; and

                           f.       That such other relief be granted as this Court deems just and

proper.
                                         Count Five
                        LECET’s Claim Against Lorenzo for Breach of CBA

                 32.       Plaintiffs hereby incorporate each and every allegation set forth in

paragraphs 1-31.

                  33.      Lorenzo has failed and refused to file timely reports and to pay the

required contributions due and owing to LECET for hours worked by Lorenzo’s employees for

the months of October 2020 through April 2021, and owes contributions in the amount of

$4,550.53 for those months.

                  34.      Based on the failure of Lorenzo to pay contributions in a timely manner

for prior months, LECET believes that Lorenzo will continue to fail to pay contributions in a

timely manner for future months.

          WHEREFORE, LECET prays:

                          a.        That this Court order Lorenzo to make all of its wage and business

records available to LECET’s auditors or other authorized representatives in order to determine

the exact amount owed for October 2020 through April 2021, and any periods subsequent to the

filing of this complaint and prior to the entry of judgment;

                          b.        That judgment be entered against Lorenzo in the amount of

$4,550.53 for unpaid contributions owed for the months of October 2020 through April 2021;



                                                      12
8872642.1 01279/054456 06/03/2021
           Case 1:21-cv-01382-ADC Document 1 Filed 06/03/21 Page 13 of 15



                          c.        That judgment be entered against Lorenzo in the amount of all

unpaid contributions that accrue subsequent to the filing date of this complaint and prior to entry

of judgment;

                          d.        That the LECET be awarded reasonable attorneys’ fees and its
costs;
                          e.        That Lorenzo be ordered to comply with the terms of the CBA and
the Funds’ Delinquency Procedures regarding filing of the remittance reports and payment of
contributions in the future; and
                          f.        That such other relief be granted as this Court deems just and
proper.
                                       Count Six
                          MWPCL Claim Against Lorenzo (Union Dues)

                 35.     Plaintiffs hereby incorporate each and every allegation set forth in

paragraphs 1-34.

                 36.     Lorenzo has failed and refused to file timely reports and remit the required

wage deductions due for hours worked by Lorenzo’s employees for the months of October 2020

through April 2021, and owes wage deductions for Union Dues in the amount of $48,251.63.

          WHEREFORE, the Union prays on behalf of its members:

                         a.         That judgment be entered against Lorenzo in an amount equal to

$144,754.89 (three times $48,251.63) for diverted wage deductions for the months of October

2020 through April 2021;

                         b.         That the Union be awarded reasonable attorneys’ fees and its costs

on behalf of its members; and

                         c.         That such other relief be granted as this Court deems just and

proper.




                                                     13
8872642.1 01279/054456 06/03/2021
           Case 1:21-cv-01382-ADC Document 1 Filed 06/03/21 Page 14 of 15



                                        Count Seven
                               MWPCL Claim Against Lorenzo (LPL)

                 37.     Plaintiffs hereby incorporate each and every allegation set forth in

paragraphs 1-36.

                 38.     Lorenzo has failed and refused to file timely reports and remit the required

wage deductions due for hours worked by Lorenzo’s employees for the months of October 2020

through April 2021, and owes wage deductions for LPL in the amount of $2,396.89

          WHEREFORE, the Union prays on behalf of its members:

                         a.         That judgment be entered against Lorenzo in an amount equal to

$7,190.67 (three times $2,396.89) for diverted wage deductions for the months of October 2020

through April 2021;

                         b.         That the Union be awarded reasonable attorneys’ fees and its costs

on behalf of its members; and

                         c.         That such other relief be granted as this Court deems just and

proper.

                                              CONCLUSION

          Plaintiffs seek recovery pursuant to Counts One and Two, in the total amount of

$169,100.85, plus any unpaid contributions that accrue or that otherwise are discovered upon

review subsequent to the filing date of this complaint and prior to entry of judgment, plus any

applicable interest, including post-judgment interest, liquidated damages, reasonable costs and

attorneys’ fees; Counts Three through Five in the total amount of $55,199.05, plus any additional

unpaid amounts that accrue or that otherwise are discovered upon review subsequent to the filing

date of this complaint and prior to entry of judgment, plus reasonable costs and attorneys’ fees;

Count Six, in the amount of $144,754.89, plus any unpaid remittances that accrue or that


                                                     14
8872642.1 01279/054456 06/03/2021
          Case 1:21-cv-01382-ADC Document 1 Filed 06/03/21 Page 15 of 15



otherwise are discovered upon review subsequent to the filing date of this complaint and prior to

entry of judgment, plus reasonable costs and attorneys’ fees; and Count Seven in the total

amount of $7,190.67 plus reasonable costs and attorneys’ fees.

                                            Respectfully submitted,


Date: June 3, 2021                                 /s/ Robert A. Gaumont
                                            Robert A. Gaumont, Fed Bar. No. 26302
                                            Gordon Feinblatt LLC
                                            1001 Fleet Street, Suite 700
                                            Baltimore, Maryland 21202
                                            Tel/Fax: (410) 576-4007
                                            rgaumont@grflaw.com

                                            Attorney for Plaintiffs




                                               15
8872642.1 01279/054456 06/03/2021
